.,          Case 1:19-cr-00346-PGG Document 5 Filed 04/15/21 Page 1 of 2




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                    X


      UN I TED STATES OF AMER I CA
                                                             LIMITED UNSEALING ORDER
                       - v .-
                                                             19
      CHARLES WILLIAMS ONUS ,
                a/k/a " CaHouse , "                                                          4
                                Defendant .

                                                    X


           Upon the      application of the United States ,                    by the     United

     States Attorney for the Southern District of New York , Geoffrey S .

     Berman , by Assistant United States Attorney Sagar K. Ravi ;

           WHE REAS    the      Ind i ctment    and       arrest    warrant    in   the   above -

     captioned case are currently sealed ; and

           WHEREAS the United States Attorney ' s _ Office has applied to

     have the Indictment and arrest warrant unsealed for the limited

     purpose of consulting with and prov i ding notice to the victims of

     the o f fenses charged in the Indictment ,                    and allowing the United

     States Attorney ' s        Office   to     transmit      the    Indictment     and   arrest

     warrants to representatives from the Department of State ,                            other

     U. S . federal agencies , and foreign authorities , including but not

     limited      to    law       enforcement ,           intelligence        and   diplomatic

     author i ties ,   for      purposes       of       effectuating    provisional       arrest

     warrants ,   requests made under Mutual Legal Assistance Treaties ,

     extradition requests and coordinating federal government and law
         Case 1:19-cr-00346-PGG Document 5 Filed 04/15/21 Page 2 of 2
1


    enforcement and other U. S . and foreign government activity prior

    to unsealing of the Indictment ; it is hereby

          ORDERED that the Indictment and arrest warrant in this matter

    be unsealed for the limited purposes described in the preceding

    paragraph ; and it is further

          ORDERED that the Indictment , arrest warrant , and this Order

    shall remain under seal until further Order from the Court .



    Dated :    New York , New York
               May 9 , 2019




                                     UNITED STATES                JUDGE




                                        2
